Title: From Benjamin Franklin to Thomas Barclay, 6 July 1784
From: Franklin, Benjamin
To: Barclay, Thomas



Passy July 6. 1784—

Mr Franklin presents his Compliments to Mr Barclay, and requests he would peruse the enclos’d Letter of the Marquis de Castries, with the Resolutions of Congress respecting the Division of Prize Money; and favour Mr. Franklin with his Opinion. Mr F. also wishes to know whether there have been any Decisions upon a similar Case in America, or any subsequent Rules given by Congress—
